DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1, 3-9, 11-16 are subject under examination.

Response to Arguments
Applicant Argument: Applicant argued reference doesn’t teach “ in response to the at least one PSSCH reception at the terminal capable of a maximum of N PSFCH transmissions, determining a number of at least one simultaneous physical sidelink feedback channel (PSFCH) transmission equal to or less than the N PSFCH transmissions.”

Examiner’s Amendment: Examiner respectfully disagrees. Wang teaches in response to the at least one PSSCH reception at the terminal capable of a maximum of N PSFCH transmissions, determining a number of at least one simultaneous physical sidelink feedback channel (PSFCH) transmission equal to or less than the N PSFCH transmissions (see page 11 para 5th “if M’ is 4, and P1<= PMAX, P1 +P2<=PMAX , P1+P2+P3<=Pmax, P1+P2+P3+P4>Pmax. The receiving terminal determines the PSFCH1, the PSFCH2 and the PSFCH3 as M PSFCH resources.”; see page 10 para 7 “M PSCH resources are transmitted according to the transmitting capacity of the receiving terminal” see page 10 para 1 line 1 “ M’ is an upper limit of the number of PSFCH occupied on the same time domain resource, that is the maximum number of PSFCH resources that can be simultaneously used by the receiving terminal” ;see page 2 Disclosure of Invention para 3rd “transmits feedback information to part or all of the one or more transmitting terminals on the M PSFCH resources”; page 10 last line Pmax is the total transmit power of the receiving terminal )[ Pmax is the total transmit power of the receiving terminal and  if M’=4, M’ is the upper limit number (or max capability ) of the receiving UE to transmit  PSFCH, and based on the max capability/ transmit power, the receiving terminal has determined  the PSFCH1, the PSFCH2 and the PSFCH3 to be simultaneous physical sidelink feedback channel (PSFCH) transmission; since the maximum number of PSFCH resources (used for transmitting PSFCH transmission) can be simultaneously used by the receiving terminal ], since the max number of PSFCH resources can be simultaneously used by the receiving terminal; and  e PSFCH1, the PSFCH2 and the PSFCH3  are determined / selected based on the max number of PSFCH resource, therefore it is implicit that PSFCH1, the PSFCH2 and the PSFCH3 can be used simultaneously and since  each PSFCH is used to send the feedback information, therefore PSFCH1, the PSFCH2 and the PSFCH3 can be used simultaneously for transmitting feedback  ]


Claim Rejections - 35 USC § 102
3.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.    Claim(s) 1, 3, 9, 11 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by translation of Chinese application Wang (CN 112653541 A1).

Regarding claim 1, Wang teaches a method performed by a terminal in a wireless communication system, the method comprising:
performing, at least one physical sidelink shared channel (PSSCH) reception from at least one other terminal (see page 9 section 5 sequence spacing para 0006 “one transmitting terminal may transmit one PSCH to be a receiving terminal or may transmit a plurality of PSCHs to the receiving terminals”);
in response to the at least one PSSCH reception at the terminal capable of a maximum of N PSFCH transmissions, determining a number of at least one simultaneous physical sidelink feedback channel (PSFCH) transmission equal to or less than the N PSFCH transmissions (see page 11 para 5th “if M’ is 4, and P1<= PMAX, P1 +P2<=PMAX , P1+P2+P3<=Pmax, P1+P2+P3+P4>Pmax. The receiving terminal determines the PSFCH1, the PSFCH2 and the PSFCH3 as M PSFCH resources.”; see page 10 para 7 “MPSCH resources are transmitted according to the transmitting capacity of the receiving terminal” see page 10 para 1 line 1 “ M’ is an upper limit of the number of PSFCH occupied on the same time domain resource, that is the maximum number of PSFCH resources that can be simultaneously used by the receiving terminal” ;see page 2 Disclosure of Invention para 3rd “transmits feedback information to part or all of the one or more transmitting terminals on the M PSFCH resources”; page 10 last line Pmax is the total transmit power of the receiving terminal )[ Pmax is the total transmit power of the receiving terminal and  if M’=4, M’ is the upper limit number (or max capability ) of the receiving UE to transmit  PSFCH, and based on the max capability/ transmit power, the receiving terminal has determined  the PSFCH1, the PSFCH2 and the PSFCH3 to be simultaneous physical sidelink feedback channel (PSFCH) transmission; since the maximum number of PSFCH resources (used for transmitting PSFCH transmission) can be simultaneously used by the receiving terminal ], it is implicit that the PSFCH1, the PSFCH2 and the PSFCH3 determined / selected based on the max number of PSFCH can also be used simultaneous] ; and
performing one or more PSFCH transmissions to the at least one other terminal, based on the number of the at least one simultaneous PSFCH transmission. (see page 2 Disclosure of Invention para 3rd “transmits feedback information to part or all of the one or more transmitting terminals on the M PSFCH resources”)

Regarding claim 9,Wang teaches a terminal in a wireless communication system, the terminal (see page 9 section 5 sequence spacing para 0006 “a receiving terminal”) comprising:
A transceiver(see page 9 section 5 sequence spacing para 0006 “a receiving terminal”)[ it is known in the art for the receiving terminal to have a transceiver] ; and 
At least one processor coupled with the transceiver(see page 9 section 5 sequence spacing para 0006 “a receiving terminal”) [ it is known in the art for the receiving terminal to have a processor]   and configured to: 
perform, at least one physical sidelink shared channel (PSSCH) reception from at least one other terminal (see page 9 section 5 sequence spacing para 0006 “one transmitting terminal may transmit one PSCH to be a receiving terminal or may transmit a plurality of PSCHs to the receiving terminals”);
in response to the at least one PSSCH reception at the terminal capable of a maximum of N PSFCH transmissions, determining a number of at least one simultaneous physical sidelink feedback channel (PSFCH) transmission equal to or less than the N PSFCH transmissions (see page 11 para 5th “if M’ is 4, and P1<= PMAX, P1 +P2<=PMAX , P1+P2+P3<=Pmax, P1+P2+P3+P4>Pmax. The receiving terminal determines the PSFCH1, the PSFCH2 and the PSFCH3 as M PSFCH resources.”; see page 10 para 7 “MPSCH resources are transmitted according to the transmitting capacity of the receiving terminal” see page 10 para 1 line 1 “ M’ is an upper limit of the number of PSFCH occupied on the same time domain resource, that is the maximum number of PSFCH resources that can be simultaneously used by the receiving terminal” ;see page 2 Disclosure of Invention para 3rd “transmits feedback information to part or all of the one or more transmitting terminals on the M PSFCH resources”; page 10 last line Pmax is the total transmit power of the receiving terminal )[ Pmax is the total transmit power of the receiving terminal and  if M’=4, M’ is the upper limit number (or max capability ) of the receiving UE to transmit  PSFCH, and based on the max capability/ transmit power, the receiving terminal has determined  the PSFCH1, the PSFCH2 and the PSFCH3 to be simultaneous physical sidelink feedback channel (PSFCH) transmission; since the maximum number of PSFCH resources (used for transmitting PSFCH transmission) can be simultaneously used by the receiving terminal ], it is implicit that the PSFCH1, the PSFCH2 and the PSFCH3 determined / selected based on the max number of PSFCH can also be used simultaneous] ; and
perform one or more PSFCH transmissions to the at least one other terminal, based on the number of the at least one simultaneous PSFCH transmission. (see page 2 Disclosure of Invention para 3rd “transmits feedback information to part or all of the one or more transmitting terminals on the M PSFCH resources”)
	
Regarding claim 3, 11, Wang teaches wherein the determining of the number of the at least one simultaneous PSFCH transmission comprises:
in case that a number of at least one PSFCH transmission corresponding to the at least one PSSCH reception  is equal to or less than N PSFCH transmissions, determining the number of the at least one simultaneous PSFCH transmission to be equal to the number of the at least one PSFCH transmission corresponding to the at least one PSSCH reception. (See page 2 last para lines 1-2 “ the receiving terminal receives X PSSCHs corresponding to the X PSFCH resources one by one from one or more transmitting terminals, determines M PSFCH …M is less than M’ , and M’ is the upper limit number of PSFCH ”)[  number of PSFCH corresponds to the PSSCH]
Claim Rejections - 35 USC § 103
5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.     Claims 4, 5, 12, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over translation of Chinese application Wang (CN 112653541 A1) in view of Nguyen (US 20210105768 A1)

Regarding claim 4, 12, Wang doesn’t teach wherein the determining of the number of the at least one PSFCH comprises: in case that the number of the at least one PSFCH corresponding to the at least one PSSCH is greater than the maximum number of the at least one PSFCH for simultaneous transmission, determining the number of the at least one PSFCH to be equal to the maximum number of the at least one PSFCH for simultaneous transmission. 
 Nguyen teaches: in case a  number of the at least one PSFCH transmission corresponding to the at least one PSSCH reception is greater than N PSFCH transmission, determining the number of the at least one simultaneous PSFCH transmission to be equal to N PSFC transmissions  (See para 0083 “ For example, when a quantity of PSFCH transmissions scheduled for transmission in a particular slot fails to satisfy a condition that is based at least in part on a maximum quantity of PSFCH transmissions the UE can concurrently detect (e.g., the quantity of scheduled PSFCH transmissions exceeds the maximum quantity of PSFCH transmissions the UE can concurrently detect), the UE may identify a subset of the PSFCH transmissions to be detected in the slot using techniques described in further detail herein. For example, in some aspects, the subset of the PSFCH transmissions to be detected may include a quantity of PSFCH transmissions that satisfies the condition related to the maximum quantity of PSFCH transmissions the UE can concurrently detect (e.g., equal to the maximum quantity of PSFCH transmissions the UE can concurrently detect)”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the  in case a  number of the at least one PSFCH transmission corresponding to the at least one PSSCH reception is greater than N PSFCH transmission, determining the number of the at least one simultaneous PSFCH transmission to be equal to N PSFC transmissions in the system of Wong. The motivation is to improve performance and reliability (Nyugen: see para 0098).

Regarding claim 5, 13 Wang teaches wherein the determining of the number of the at least one PSFCH to be equal to the maximum number of the at least one PSFCH for simultaneous transmission comprises: based on a priority value provided by sidelink control information (SCI), selecting the one or more PSFCHs from among the at least one PSFCH corresponding to the at least one PSSCH, wherein the number of the one or more PSFCHs is equal to the number of the at least one PSFCH ( see page 4 para 4 “determine M PSFCH resources according to priorities of the X PSFCH resources ,where M is equal to M’ and M’ I an upper limit of the number of PSFCH”)and 
transmitting of the one or more PSFCHs comprises transmitting the selected one or more PSFCHs to the at least one other terminal(see page 2 Disclosure of Invention para 3rd “transmits feedback information to part or all of the one or more transmitting terminals on the M PSFCH resources”).
transmitting of the one or more PSFCHs comprises transmitting the selected one or more PSFCHs to the at least one other terminal. (see page 2 “Disclosure of invention” 3rd para  “transmits feedback information to some or all of the one or more sending terminal on the M PSFCH resources”)

8.   Claims 6, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over translation of Chinese application Wang (CN 112653541 A1) in view of Cosma (WO2018/064009) 

Regarding claims 6, 14, Wang teaches wherein the performing of the one or more PSFCH transmissions to the at least one other terminal comprises determining a transmission power of the one or more PSFCHs based on at least one of a maximum output power (see page 3,2nd para “ the receiving terminal determines M PSFCH resources according to … the transmission power”), a downlink pathloss value, or a scaling factor, wherein the maximum output power is determined based on the number of the at least one simultaneous PSFCH transmission, (see page 3, 2nd para “ the receiving terminal determines M PSFCH resources according to … the transmission power corresponding to the X PSFCH resources….: the receiving terminal sequentially accumulates the transmitting power corresponding to the PSFCH resources of the X PSFCH resources .. the accumulation result after the transmission power corresponding to the M PSFCH resources”)
Wang doesn’t teach wherein the downlink pathloss is determined based on a channel state between the least one other terminal and a base station, and 
	Wherein the scaling factor is determined based on a subcarrier spacing value for all of the one or more PSFCH transmissions.
	Cosma teaches the downlink pathloss is determined based on a channel state between the least one other terminal and a base station (see para 0096 “ channel characteristics (e.g., the pathloss value”), and 
	Wherein the scaling factor is determined based on a subcarrier spacing value for all of the one or more PSFCH transmissions. (see para 0112 “ Transmission power may be scaled down by different factors, for example, depending on the numerology block. Scaling may be applied to certain numerology blocks, for example, according to one or more priority rules depending on a property of the numerology block (e.g. , subcarrier spacing value.”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the pathloss value and subcarrier spacing value in the system of Wang. The motivation is to determine transmission power (Cosma: see para 0003)

9.   Claim 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over translation of Chinese application Wang (CN 112653541 A1)  in view of Lei (WO2020143756 A1)

Regarding claims 7, 15, Nguyen doesn’t teach receiving, from the at least one other terminal or another at least one other terminal, a sidelink-synchronization signal block (S-SSB), wherein the S-SSB comprises a sidelink-primary synchronization signal (S-PSS), a sidelink-secondary synchronization signal (S-SSS), a physical sidelink broadcast channel (PSBCH), and wherein a transmission power of each of the S-PSS, the S-SSS and the PSBCH is equal. 
Lei WO2020143756A1 teaches receiving, from the at least one other terminal or another at least one other terminal, a sidelink-synchronization signal block (S-SSB) (See “the UE 202 can transmit synchronization signals in line with the transmission timing synchronized to the synchronization source 210. The synchronization signals can be a sequence of periodically transmitted SSSB burst”), wherein the S-SSB comprises a sidelink-primary synchronization signal (S-PSS), a sidelink-secondary synchronization signal (S-SSS), a physical sidelink broadcast channel (PSBCH), and wherein a transmission power of each of the S-PSS, the S-SSS and the PSBCH is equal. (see para 0065 “For example, S-PSS, S-SSS, and PSBCH symbols within a SSSB can have the same total power, and the transmission power per RE for PSBCH DMRS can be the same as that of the S-PSS, SPSS, and the respective PSBCH data.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a transmission power of each of the S-PSS, the S-SSS and the PSBCH is equal in the system of Modified Nguyen. The motivation is to provide synchronization for sidelink communication. (Lei: see para 0005).

Regarding claims 8, 16, Modified Nguyen doesn’t teach teaches wherein a transmission power of the S-SSB is determined based on at least one scaling factor, and wherein the at least one scaling factor is determined based on a subcarrier spacing value for all of the S-PSS, S-SSS and the PSBCH.
Lei  teaches wherein a transmission power of the S-SSB is determined based on at least one scaling factor, and wherein the at least one scaling factor is determined based on a subcarrier spacing value for all of the S-PSS, S-SSS and the PSBCH( see para 0007 “ A transmission power per RE of a PSBCH DMRS in the SSSB is the same as that of the S-PSS, the S-SSS, or the PSBCH in the S-SSB” para 0053 “In the Fig. 6 example, the subcarrier spacing of 60 kHz is used as an example. However, in other examples, different subcarrier spacings may be used for transmitting SSSBs. . Corresponding to different  subcarrier spacings, different number of slots can be included in a subframe. Accordingly, depending on the used subcarrier spacings and configured time domain resources for SSB transmission, the slot number carried in a SSSB can accordingly be determined.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a transmission power of the S-SSB is determined based on at least one scaling factor in the system of Modified Nguyen. The motivation is to provide synchronization for side link communication. (Lei: see para 0005).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMIT KAUR/Examiner, Art Unit 2416          
                                                                                                                                                                                              /NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416